Exhibit 99.1 May5,2015 Oxford Immunotec Reports First Quarter 2015 Financial Results ● First Quarter Revenue of $13.8 Million Increased 12% Compared to Prior Year Period ● Over 500,000 tests sold in the quarter for the first time ● T-SPOT.CMV available in United States as a Laboratory Developed Test and in the EU as a CE-Marked Kit OXFORD, United Kingdom and MARLBOROUGH, Mass., May 5, 2015 (GLOBE NEWSWIRE) – Oxford Immunotec Global PLC (Nasdaq: OXFD), a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions, today announced first quarter 2015 financial results. "We are very pleased with our first quarter financial and operating results" said Dr. Peter Wrighton-Smith, Chief Executive Officer of Oxford Immunotec. "Our sales performance came in above our expectations led by strong growth in the U.S. and Asia and we are pleased to have completed our T-SPOT®
